DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: With respect to claims 1 and 11, Johansson discloses “A category specifying characteristics of a shape of a license plate of a vehicle is determined. Based on the category, characteristics of objects in the image are determined match the characteristics of the shape of the license plate. Another category specifying characteristics of a background color of the license plate is determined (Abstract).”  Johansson further discloses “Computer system 102 runs software-based image recognition tool 108 and a second software-based OCR tool 110. Image recognition tool 108 and second OCR tool 110 receive and process image 106. Second OCR tool 110 improves on the results of the first OCR tool included in one the cameras 104-1 . . . 104-N. By using the results of OCR tool 110, categories of objects that can be included in a valid license plate image, and a fingerprint matrix based on metadata 112, image recognition tool 108 determines image 106 to be a validated or invalidated image 114 without using an MCR process, or determines that MCR 116 is required to further analyze image 106 to determine the identifier in the license plate. MCR 116 determines that image 106 is a validated or invalided image 118 with the usage of the MCR process (Fig. 1, col. 3 line 58 – col. 4 line 5).”  Johansson also discloses “image recognition tool 108 (see FIG. 1) stores irregularities and patterns on license plates (e.g., patterns of bumps on the license plate) and the type of license plate holder. When comparing a current image to previously processed images, the irregularities, patterns and type of license plate holder information is also used as bases for determining whether a current image was found and processed previously (col. 6 lines 43-50).”  
In addition, Fuchigami discloses “projective transformation matrix acquisition unit 132 acquires the identification medium (license plate) image to be evaluated stored in external storage device 4 and detects corner portions (four corners) of the identification medium (license plate) on the image to calculate a plane projection transformation matrix from coordinates of these four points. Projective transformation processor 133 sequentially projectively transforms the reference image generated by reference image generator 131 using the planar projective transformation matrix. Accordingly, a transformed reference image (hereinafter referred to as a “converted image”) similar to the identification medium (license plate) of the captured image is obtained (par. 0113).”  
Furthermore, Grunzinger, JR discloses “The second inspection unit similarly includes a second camera having a field of view, which overlaps the first camera field of view and is orientated towards the inspection lane to acquire a second image of the same surface of a vehicle. A processing system is operatively coupled to receive images from the first and second cameras. The processing system includes a processor configured with software instructions to generate a confidence score or figure of merit associated with each received image, representative of a quality of any vehicle license plate features identified on the common vehicle surface within the associated image. The processor is further configured with software instructions to generate an output representative of the identified vehicle license plate features in response to at least one of the confidence scores or figures of merit from the two images (par. 0030).”  However, none of the prior arts of record taken alone or in combination provide the motivation to disclose the claimed method and system having at least one processor configured to: carry out analytics on the first image to obtain, in relation to the uniquely identifiable license plate, at least four values in relation to both a license plate number and at least one additional plate-identifying information, the at least four values including 20 Docket No. PAT26003-US-PRIa first value that is obtained from a first automated analysis of the first image, a second value that is a first confidence score as to the first value matching the license plate number, a third value that is obtained from a second automated analysis of the first image, and a fourth value that is a second confidence score as to the third value matching the additional plate-identifying information; populate the matrix of license plate identification values with the at least four values; determine that there is a license plate match as between the first image and the second image; carry out analytics on the second image to obtain, in relation to the uniquely identifiable license plate, at least four additional values in relation to both the license plate number and the at least one additional plate-identifying information, the at least four additional values including a fifth value that is obtained from a third automated analysis of the second image, a sixth value that is a third confidence score as to the fifth value matching the license plate number, a seventh value that is obtained from a fourth automated analysis of the second image, and an eighth value that is a fourth confidence score as to the seventh value matching the additional plate-identifying information; carry out a first comparison of the first confidence score to the third confidence score to establish a first replacement indicator only when the third confidence score is higher than the first confidence score; selectively replace, within the matrix of license plate identification values, the first value with the fifth value based on whether or not the first replacement indicator has been established; carry out a second comparison of the second confidence score to the fourth confidence score to establish a second replacement indicator only when the fourth confidence score is higher than the second confidence score; and selectively replace, within the matrix of license plate identification values, the third value with the seventh value based on whether or not the second replacement indicator has been established.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649